Case 17-17078        Doc 53     Filed 04/16/19     Entered 04/16/19 13:27:39          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 17078
         Danny Wilson
         Robin Wilson
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/02/2017.

         2) The plan was confirmed on 10/05/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/05/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/27/2018.

         5) The case was Dismissed on 10/25/2018.

         6) Number of months from filing to last payment: 12.

         7) Number of months case was pending: 22.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-17078            Doc 53      Filed 04/16/19    Entered 04/16/19 13:27:39              Desc         Page 2
                                                      of 4



 Receipts:

           Total paid by or on behalf of the debtor                $5,591.00
           Less amount refunded to debtor                              $0.00

 NET RECEIPTS:                                                                                      $5,591.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                    $253.64
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                          $227.97
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                     $481.61

 Attorney fees paid and disclosed by debtor:                        $0.00


 Scheduled Creditors:
 Creditor                                          Claim         Claim          Claim       Principal      Int.
 Name                                    Class   Scheduled      Asserted       Allowed        Paid         Paid
 AARP Medicare Complete              Unsecured         667.00           NA            NA            0.00       0.00
 Advocate Medical Group              Unsecured         184.00        674.44        674.44           0.00       0.00
 Bayview Loan Servicing LLC          Secured       88,158.05     96,295.16      96,295.16           0.00       0.00
 Bayview Loan Servicing LLC          Secured        2,595.00     10,619.81       2,595.00           0.00       0.00
 Becket & Lee                        Unsecured         501.00        596.55        596.55           0.00       0.00
 Becket & Lee                        Unsecured         928.00           NA            NA            0.00       0.00
 Becket & Lee                        Unsecured           0.00        750.55        750.55           0.00       0.00
 Bud's Ambulance Services            Unsecured         275.00           NA            NA            0.00       0.00
 Capital One Bank                    Unsecured      1,792.00       1,792.54      1,792.54           0.00       0.00
 Capital One Bank                    Unsecured           0.00      2,100.43      2,100.43           0.00       0.00
 Citibank NA                         Unsecured           0.00      1,788.56      1,788.56           0.00       0.00
 Comed                               Unsecured         689.00           NA            NA            0.00       0.00
 Comenity Bank                       Unsecured      1,723.00            NA            NA            0.00       0.00
 Comenity Bank/carsons               Unsecured         317.00           NA            NA            0.00       0.00
 Credit Collection Services          Unsecured         115.00           NA            NA            0.00       0.00
 Credit Management Lp                Unsecured         497.00           NA            NA            0.00       0.00
 Enhanced Recovery                   Unsecured         447.00           NA            NA            0.00       0.00
 Falls Collection Service            Unsecured         272.00           NA            NA            0.00       0.00
 Heights Auto Workers Credit Union   Unsecured      1,005.12         967.84        967.84           0.00       0.00
 Homewood-Flossmoor Dental Care      Unsecured         120.60           NA            NA            0.00       0.00
 ICS Collection Service              Unsecured          18.00           NA            NA            0.00       0.00
 Jefferson Capital Systems LLC       Unsecured         489.00        538.99        538.99           0.00       0.00
 Jefferson Capital Systems LLC       Secured       20,176.78     21,737.50      21,737.50      4,141.05     968.34
 MCS Collections Inc                 Unsecured         681.28           NA            NA            0.00       0.00
 Menards                             Unsecured         869.37           NA            NA            0.00       0.00
 Midland Funding LLC                 Unsecured           0.00        895.62        895.62           0.00       0.00
 Midland Funding LLC                 Unsecured           0.00        748.81        748.81           0.00       0.00
 Midland Funding LLC                 Unsecured           0.00        623.52        623.52           0.00       0.00
 Monarch Recovery Managment          Unsecured          88.56           NA            NA            0.00       0.00
 Nicor Gas                           Unsecured         152.00        451.29        451.29           0.00       0.00
 Paypal Credit                       Unsecured         165.11           NA            NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-17078             Doc 53   Filed 04/16/19    Entered 04/16/19 13:27:39                Desc        Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim         Claim         Claim        Principal        Int.
 Name                                 Class    Scheduled      Asserted      Allowed         Paid           Paid
 PLS                               Unsecured         900.00           NA           NA             0.00         0.00
 Portfolio Recovery Associates     Unsecured         357.00        420.67       420.67            0.00         0.00
 Portfolio Recovery Associates     Unsecured         295.00        435.00       435.00            0.00         0.00
 Portfolio Recovery Associates     Unsecured         294.00      2,087.80     2,087.80            0.00         0.00
 Portfolio Recovery Associates     Unsecured         600.00        860.87       860.87            0.00         0.00
 Portfolio Recovery Associates     Unsecured         951.00      1,128.16     1,128.16            0.00         0.00
 Portfolio Recovery Associates     Unsecured           0.00      1,294.80     1,294.80            0.00         0.00
 Portfolio Recovery Associates     Unsecured           0.00      2,087.80     2,087.80            0.00         0.00
 Synchrony Bank                    Unsecured         809.00           NA           NA             0.00         0.00
 Trustmark Recovery Services       Unsecured         263.00           NA           NA             0.00         0.00
 United States Dept Of Education   Unsecured           0.00    13,132.79     13,132.79            0.00         0.00


 Summary of Disbursements to Creditors:
                                                                Claim           Principal                Interest
                                                              Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                   $96,295.16               $0.00                   $0.00
       Mortgage Arrearage                                  $2,595.00               $0.00                   $0.00
       Debt Secured by Vehicle                            $21,737.50           $4,141.05                 $968.34
       All Other Secured                                       $0.00               $0.00                   $0.00
 TOTAL SECURED:                                          $120,627.66           $4,141.05                 $968.34

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00                 $0.00                $0.00
        Domestic Support Ongoing                                $0.00                 $0.00                $0.00
        All Other Priority                                      $0.00                 $0.00                $0.00
 TOTAL PRIORITY:                                                $0.00                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                              $33,377.03                  $0.00                $0.00


 Disbursements:

           Expenses of Administration                              $481.61
           Disbursements to Creditors                            $5,109.39

 TOTAL DISBURSEMENTS :                                                                            $5,591.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-17078        Doc 53      Filed 04/16/19     Entered 04/16/19 13:27:39            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
